—Decree, Surrogate’s Court, New York County (Eve Preminger, S.), entered July 29, 1999, which, in a proceeding pursuant to SCPA 2110, fixed respondent law firm’s compensation at $62,000 and directed it to refund $56,078.05 to petitioners’ clients, unanimously affirmed, without costs.
*103Respondent failed to sustain its burden of justifying its charges for the services it performed that were legal, as opposed to executorial, in nature (see, Matter of Hughes, 214 AD2d 353; Matter of Warhol, 224 AD2d 235, 236, lv denied 88 NY2d 803). While smooth administration of the estate may have been impeded by a coexecutor who was unable to agree with the other three on ordinary matters of estate administration, such was hardly an unusual situation (cf., EPTL 10-10.7), and the vague entries in respondent’s invoices and time records do not demonstrate that this was the source of most of its charges. We would add that such entries also fail to show that the administrative services performed by respondent were unique or difficult or added to the estate’s value. We have considered and rejected respondent’s other arguments. Concur — Williams, J. P., Mazzarelli, Lerner, Buckley and Friedman, JJ.